 ALTAMONT KNITTING MILLS, INC.525ployees.The wage rates of the former are not related to nor dependentupon the wage rates of the latter. Although the employees soughtare employed on an intermittent basis, the record reveals the samemen are usually hired from a pool of these employees and that anumber of them have been employed by the Employer for 1 or 2years.Under the circumstances-we find that the employees sought by thePetitioner are in effect regular part-time employees whose conditionsand interests of employment are substantially different from thoseof the permanent employees, and that they may be represented as a,separate appropriate unit .2We therefore find that the following employees of the Employerconstitute a unit appropriate for the purpose of collective bargainingwithin the meai!rg of Section 9 (b) of the Act: All shipboard-employees employed on an intermittent basis by the Employer at thedrydock utilized by the Employer in Miramar, Santurce, Puerto Rico,excluding all permanent employees employed in the Employer'sfoundry and shops, administrative, executive, and professional em-ployees, office clerical employees, guards, watchmen, firemen, and allsupervisors as defined in the Act.5.The determination of representation :In view of the intermittent nature of the employment of the em-ployees involved in the petition, we have modified our usual directionof election to provide that only those employees within the appro-priate unit described in paragraph 4 whose names appear on threeor more payrolls of the Employer in the 8 months preceding thisDirection shall be eligible to vote.3[Text of Direction of Election omitted from publication in thisvolume.]2 SeeMarioMercado e Hijos d/b/a Central Rufina,Inc.,92 NLRB 1509,andTemphon'Trading Company,Inc.,88 NLRB597, in which the Board held that where the conditionsof employment of part-timeor casual employees employed aboard ships differ substantiallyfrom those of the permanent employees of the Employer,such part-time or casual employeesas a groupconstitutea separate appropriate unit.3Mario Mercado e Higos d/b/a Central Rufina,Inc., supra.ALTAMONT KNITTING MILLS, INC.andUNITED TEXTILE WORKERS ofAMERICA, AFL, PETITIONER.Case No. 4-RC-1629.November 21,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before Bernard Samoff and Harold101 NLRB No. 109. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDKowal,hearing officers.The hearingofficers' rulings made at thehearings are free from prejudicialerror andare herebyaffirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in thiscase, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.The Intervenor contends that it has an effective contract with theEmployer which bars the instant petition and moved to dismiss thepetition on that ground.We do not agree and the motionto dismissis denied.On March 15, 1950, the Employer and the Intervenor exe-cuted a contract covering the employees concerned herein.The con-tract was for a term of 1 year with provision for automatic renewalin the absence of 60 days' notice prior to the date of termination.OnDecember 20,1950, the Intervenor and the Employer executed a supple-mental agreement which, among other things, amended the previousagreement to provide for a termination date of March 15, 1952.OnJanuary 11, 1952, JosephBellas,a businessagent of the Intervenor,sent a letter to the Employer notifying the latter that the Intervenordesired to terminate the contract and commence negotiations for anew agreement. On March 15,1952, Bellas, signing for the Intervenor,and the Employer executed a "Stipulation of Agreement" extendingthe previous contract pending negotiation of a new agreement.Thisstipulation of agreement is terminable by either party upon 10 days'1The Textile Workers Union of America,CIO, herein termed the Intervenor, movedat the hearing to strike the testimony of Bellas for refusal to answer certain questions.The Intervenor also moved to terminate the hearing and for a new hearing on the groundthat the hearing officer had asked leading questions prejudicial to the Intervenor's case.Both motions were referred to the Board and are herewith denied. The Board'sRulesand Regulations,Series 6, as amended, Section 102.58, provides that refusal by a witnessto answer may be grounds for striking testimony previously given by the witness withinthe discretion of the hearing officer.We do not believe the refusal of witness Bellas toanswer herein, if, Indeed,there was such a refusal,is sufficient ground for exclusion ofthe remainder of his testimony.Likewise, we find nothing In the record to show thatthe hearing officer in any way abused the discretion entrusted that position by the Board.The hearing officer Is vested with the authority to call witnesses and elicit testimony inrepresentation cases in order that a complete record may be compiled.SeeSignode SteelStrapping Company,83 NLRB 184. The Intervenor also moved to dismiss the petitionon grounds relating to the compliance status of the Petitioner and Its Local 861B.Thefact of compliance by a labor organization which is required to comply is a matter foradministrative determination and is not litigable by the parties.Moreover,the Boardis administratively satisfied that the Petitioner Is In compliance.SeeSwift & Company,94 NLRB 917; cf.Highland Park Manufacturing Company,71S. Ct. 489The Board'sadministrative records also show that the Petitioner'sLocal 861B has achieved com-pliance as a new local.We find no merit in the contention of the Intervenor that thepetition should be dismissed for failure of this local to comply prior to hearing in thiscase.Cf.United States Gypsum Company,100 NLRB 1100.2The Intervenor was granted intervention at the hearing without objection on showingof a contractual interest in these employees. ALTAMONT KNITTING MILLS, INC.527written notice.As such, it is clearly a contract terminable at will andcannot, under long-standing Board precedent, bar a petition for de-termination of representatives.3The Intervenor, however, contendsthat this stipulation of agreement and the notice of intent to terminatethe previous contract sent on January 11 were both unauthorized actson the part of Business Agent Bellas. It thereforeassertsthat theprevious contract was not terminated, as a matter of law, and replacedby the stipulation, but was automatically renewed fora term endingMarch 15, 1953, and bars this petition.'We do not agree.The employees at the Employer's plant, for the past few years,have been a part of the Intervenor's Local 861, which is attached tothe Penn-Appalachian Joint Board.5The bylaws of the Joint Boardprovide for a managing director who has authority to negotiate andsign collective bargaining contracts subject to the approval of thelocal unions.They also provide for businessagentswho are dele-gated authority to "assist the managing director in the performanceof such work and activities as the managing director shall direct."It is not contested that Bellas, as one of these business agents, hasserviced the employees of the Employer and Local 861 in the past,and, indeed, has been one of the signatories to each of the collectivebargaining contracts between the Intervenor and the Employer.Theletter of termination sent January 11, 1952, by Bellas was on thestationery of the Joint Board.Nothing appears on the face of theletter to indicate any lack of authorization on the part of Bellas whosigned it.Moreover the bylaws of the Joint Board do not indicateany such lack of authority.6We note further that the Intervenormade no attempt prior to the hearing to disavow the actionof Bellasor assert the illegality of either the termination or the extension agree-ment and the Employer clearly relied upon the sufficiency of the noticefor a considerable length of time without challenge.Under all thecircumstances, therefore, we find that timely notice of intent to ter-minate the contract between the Employer and the Intervenor was8SeeMid-Continent Coal Corporation,82 NLRB 261.* The Intervenor also submitted an offer of proof to the effect that the terminationletter of January 11 and the stipulation of agreement were part of a conspiracy by Bellasand others to remove any barrier to an election at this plant if certain factions wereunsuccessful at the Intervenor's convention.The offer of proof is rejected.6Employees at the Employer's plant were included in the same local as employees ofanother employer in the same vicinity.The separate shops apparently retained someautonomy of action and held separate shop meetings within the local structure.6The Intervenor contends that the termination letter, as a part of the general processof contract negotiation,could have been valid only if approved by the Local.It furtherasserts that the minutes of the meetings of Local 861 do not show any such authorization.We do not consider,however,that the bylaws of the Joint Board, in providing for nego-tiation by the managing director and his agents"subject to the approval of those LocalUnions whose members are covered thereby,"necessarily provide that the approval ofthe Local must be noted in formal fashion.As noted above,neither the Local nor theIntervenor's international organization expressed any disapproval or rejection of thetermination action until the date of this hearing. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDgiven on January 11, 1952, and that neither thisterminated agree-ment nor the stipulation of agreement dated March 15, 1952, barsthe instant petition.°The Board finds that a questionaffecting com-merce existsconcerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.4.We find that all production and maintenance employees of theEmployer's Wilkes-Barre, Pennsylvania, textile plant, including thereceiving clerk but excluding office employees, guards, executives,and all supervisors as defined in the amended Act, constitute a unitappropriate for the purposes of collectivebargainingwithin the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]' SeeAmco Tank and Welding Works, Inc.,85 NLRB 861 ;Joseph E. Knox & Co., 86NLRB 1257;Dictaphone Corporation,78 NLRB 866.We do not consider the facts ofthese cases distinguishable from those of the instant case as urged by the Intervenor inits brief.TUBETURNS, INC.andLOUISVILLEDIESINKERS' LODGE #430, INTER-NATIONALDIE SINKERS' CONFERENCE, PETITIONER.CaseNo.0-RC-1658.November 21, 1952Order Setting Aside Election and Directing Second ElectionOn October 16, 1952, the Intervenor moved to set aside the electionconducted on October 3, 1952, on the ground that the Petitioner wasnot in compliance on that date.The Petitioner is an affiliate or aconstituent unit of International Die Sinkers' Conference, whose com-pliance with Section 9 (h) had lapsed on September 24, 1952, andwas not renewed until October 6, 1952.As the election was a crucial part of the investigation of the ques-tion affecting commerce concerning the representation of employees,raised by the Petitioner under Section 9 (c), the Board finds thattemporary noncompliance with Section 9 (h) invalidates it.Accord-ingly, the election is hereby set aside.However, Section 9 (h) doesnot require dismissal of the petition because of this lapse of compli-ance.The Board therefore directs the Regional Director to conductanother election not later than 30 days from the date of this Order,under the same terms and conditions as were provided in the Board'soriginal Decision and Direction of Election issued September 9, 1952.Dated, Washington, D. C., November 21, 1952.By direction of the Board :101 NLRB No. 140.OGDEN W. FIELDS,Executive Secretary.